SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForSeptember 5, 2013 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash Proceeds 2 Parent Company’s Financial Statements Statement of Financial Position – Assets 3 Statement of Financial Position – Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 8 Statement of Cash Flows 9 Statement of Changes in Equity 1/1/2013 to 6/30/2013 11 1/1/2012 to 6/30/2012 12 Statement of Value Added 13 Comments on the Company’s Performance 14 Notes to the Financial Statements 20 Comments on the Company’s Projection Trend 72 Other Information Deemed as Relevant by the Company 73 Reports and Statements Unqualified Report on Special Review 75 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 6/30/2013 Paid-in Capital Common 683,509,869 Preferred 0 Total 683,509,869 Treasury Shares Common 0 Preferred 0 Total 0 Page 1 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Company Information / Cash Proceeds Event Approval Proceeds Date of Payment Type of Share Class of Share Earnings per Share (Reais / Share) Board of Directors’ Meeting 3/21/2013 Others 6/21/2013 Common 2.34500 Page 2 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Financial Position - Assets (R$ thousand) Code Description Current Quarter 6/30/2013 Previous Year 12/31/2012 1 Total Assets 26,983,475 26,476,097 1.01 Current Assets 2,968,862 3,330,598 1.01.01 Cash and Cash Equivalents 1,669,087 1,915,974 1.01.03 Accounts Receivable 1,148,854 1,148,218 1.01.03.01 Trade Accounts Receivable 1,033,698 1,038,945 1.01.03.02 Other Accounts Receivable 115,156 109,273 1.01.03.02.01 Balances with Related Parties 115,156 109,273 1.01.04 Inventories 52,307 53,028 1.01.06 Recoverable Taxes 17,663 118,421 1.01.06.01 Current Recoverable Taxes 17,663 118,421 1.01.08 Other Current Assets 80,951 94,957 1.01.08.03 Other 80,951 94,957 1.01.08.03.01 Restricted Cash 12,488 64,977 1.01.08.03.20 Other Accounts Receivable 68,463 29,980 1.02 Noncurrent Assets 24,014,613 23,145,499 1.02.01 Long-Term Assets 856,602 906,391 1.02.01.03 Accounts Receivable 335,769 335,687 1.02.01.03.01 Trade Accounts Receivable 335,769 335,687 1.02.01.06 Deferred Taxes 135,672 145,302 1.02.01.06.01 Deferred Income Tax and Social Contribution 135,672 145,302 1.02.01.08 Receivables from Related Parties 135,233 153,098 1.02.01.08.03 Receivables from with Controlling Shareholders 135,233 153,098 1.02.01.09 Other Noncurrent Assets 249,928 272,304 1.02.01.09.04 Escrow Deposits 51,955 53,158 1.02.01.09.05 ANA – National Water Agency 103,195 108,099 1.02.01.09.20 Other Accounts Receivable 94,778 111,047 1.02.02 Investments 74,961 74,872 1.02.02.01 Shareholdings 20,922 20,826 1.02.02.01.04 Other Shareholdings 20,922 20,826 1.02.02.02 Investment Properties 54,039 54,046 1.02.03 Property, Plant and Equipment 190,865 196,710 1.02.04 Intangible Assets 22,892,185 21,967,526 1.02.04.01 Intangible Assets 22,892,185 21,967,526 1.02.04.01.01 Concession Contracts 8,036,280 8,006,130 1.02.04.01.02 Program Contracts 4,933,354 4,390,263 1.02.04.01.03 Service Contracts 9,829,831 9,568,487 1.02.04.01.04 Software License 92,720 2,646 Page 3 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Financial Position – Liabilities (R$ thousand) Code Description Current Quarter 6/30/2013 Previous Year 12/31/2012 2 Total Liabilities 26,983,475 26,476,097 2.01 Current Liabilities 2,703,029 3,758,189 2.01.01 Labor and Pension Plan Liabilities 312,419 267,332 2.01.01.01 Pension Plan Liabilities 24,425 35,188 2.01.01.02 Labor Liabilities 287,994 232,144 2.01.02 Trade Accounts Payable 239,393 295,392 2.01.02.01 Domestic Suppliers 239,393 295,392 2.01.03 Tax Liabilities 86,713 152,710 2.01.03.01 Federal Tax Liabilities 81,550 147,013 2.01.03.01.02 PIS-PASEP and COFINS (taxes on revenue) Payable 36,213 46,576 2.01.03.01.03 INSS (social security contribution) Payable 32,176 29,401 2.01.03.01.04 Installment Program - Law 10684/03 0 19,011 2.01.03.01.20 Other Federal Taxes 13,161 52,025 2.01.03.03 Municipal Taxes Liabilities 5,163 5,697 2.01.04 Loans and Financing 766,323 1,342,594 2.01.04.01 Loans and Financing 721,832 833,635 2.01.04.01.01 In Domestic Currency 516,091 635,968 2.01.04.01.02 In Foreign Currency 205,741 197,667 2.01.04.02 Debentures 44,491 508,959 2.01.05 Other Liabilities 703,725 1,135,078 2.01.05.01 Payables to Related Parties 2,466 958 2.01.05.01.03 Payables to Controlling Shareholders 2,466 958 2.01.05.02 Other 701,259 1,134,120 2.01.05.02.01 Dividends and Interest on Equity Payable 151 414,355 2.01.05.02.04 Services Payable 404,710 389,091 2.01.05.02.05 Refundable Amounts 37,678 42,479 2.01.05.02.06 Program Contract Commitments 155,931 148,220 2.01.05.02.07 Private Public Partnership – PPP 13,759 24,357 2.01.05.02.09 Indemnities 17,872 8,697 2.01.05.02.20 Other Payables 71,158 106,921 2.01.06 Provisions 594,456 565,083 2.01.06.01 Tax, Social Security, Labor and Civil Provisions 108,004 112,119 2.01.06.01.01 Tax Provisions 6,552 9,912 2.01.06.01.02 Social Security and Labor Provisions 61,968 59,868 2.01.06.01.04 Civil Provisions 39,484 42,339 2.01.06.02 Other Provisions 486,452 452,964 2.01.06.02.03 Provisions for Environmental 42,261 11,586 2.01.06.02.04 Provisions for Customers 350,808 355,520 2.01.06.02.05 Provisions for Suppliers 93,383 85,858 2.02 Non-current Liabilities 12,246,014 11,461,146 2.02.01 Loans and Financing 8,260,155 7,532,661 2.02.01.01 Loans and Financing 4,912,720 4,669,478 Page 4 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Financial Position – Liabilities (R$ thousand) Code Description Current Quarter 06/30/2013 Previous Year 12/31/2012 2.02.01.01.01 In Domestic Currency 1,645,303 1,651,384 2.02.01.01.02 In Foreign Currency 3,267,417 3,018,094 2.02.01.02 Debentures 3,347,435 2,863,183 2.02.02 Other Payables 3,369,698 3,304,414 2.02.02.02 Other 3,369,698 3,304,414 2.02.02.02.04 Pension Plan Liabilities 2,652,990 2,592,550 2.02.02.02.05 Program Contract Commitments 98,502 87,407 2.02.02.02.06 Private Public Partnership – PPP 335,789 331,960 2.02.02.02.07 Indemnities 9,304 17,577 2.02.02.02.08 TAC – Retirees 36,804 36,804 2.02.02.02.09 Deferred COFINS and PASEP 127,812 123,731 2.02.02.02.20 Other Payables 108,497 114,385 2.02.04 Provisions 616,161 624,071 2.02.04.01 Tax, Pension Plan, Labor and Civil Provisions 252,146 292,198 2.02.04.01.01 Tax Provisions 56,522 58,173 2.02.04.01.02 Pension Plan and Labor Provisions 94,877 111,830 2.02.04.01.04 Civil Provisions 100,747 122,195 2.02.04.02 Other Provisions 364,015 331,873 2.02.04.02.03 Provisions for Environmental 154,504 136,839 2.02.04.02.04 Provisions for Customers 180,564 165,735 2.02.04.02.05 Provisions for Suppliers 28,947 29,299 2.03 Equity 12,034,432 11,256,762 2.03.01 Paid-Up Capital 6,203,688 6,203,688 2.03.02 Capital Reserves 124,255 124,255 2.03.02.07 Projects Support 108,475 108,475 2.03.02.08 Incentive Reserves 15,780 15,780 2.03.04 Profit Reserve 5,307,433 5,387,634 2.03.04.01 Legal Reserve 616,814 616,814 2.03.04.08 Additional Dividend Proposed 0 80,201 2.03.04.10 Reserve for Investments 4,690,619 4,690,619 2.03.05 Retained Earnings/Accumulated Losses 857,871 0 2.03.08 Other Comprehensive Income -458,815 -458,815 Page 5 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Income (R$ thousand) Code Description Current Quarter 4/1/2013 to 6/30/2013 YTD Current Year 1/1/2013 to 6/30/2013 Same Quarter Previous Year 4/1/2012 to 6/30/2012 YTD Previous Year 1/1/2012 to 6/30/2012 3.01 Revenue from Sales and/or Services 2,796,278 5,441,322 2,475,049 5,052,731 3.02 Cost of Sales and/or Services -1,731,945 -3,268,811 -1,567,770 -3,064,208 3.02.01 Cost of Sales and/or Services -1,088,716 -2,139,620 -1,002,279 -1,959,335 3.02.02 Construction Cost -643,229 -1,129,191 -565,491 -1,104,873 3.03 Gross Profit 1,064,333 2,172,511 907,279 1,988,523 3.04 Operating Income/Expenses -348,169 -721,204 -267,452 -638,518 3.04.01 Selling Expenses -164,722 -306,005 -168,512 -339,290 3.04.02 General and Administrative Expenses -184,843 -425,280 -116,040 -323,031 3.04.04 Other Operating Income 13,581 24,218 22,875 33,482 3.04.04.01 Other Operating Income 15,289 27,018 25,321 37,227 3.04.04.02 COFINS and PASEP -1,708 -2,800 -2,446 -3,745 3.04.05 Other Operating Expenses -12,074 -13,876 -4,478 -6,622 3.04.05.01 Loss on Write-off of Property, Plant and Equipment Items -3,768 -5,433 -869 -1,808 3.04.05.03 Tax Incentives -8,151 -8,286 -3,499 -4,688 3.04.05.20 Other -155 -157 -110 -126 3.04.06 Equity in the Earnings (Losses) of Subsidiaries -111 -261 -1,297 -3,057 3.05 Income Before Financial Result and Taxes 716,164 1,451,307 639,827 1,350,005 3.06 Financial Result -207,256 -179,948 -331,375 -286,365 3.06.01 Finance Income 101,290 194,657 71,054 158,412 3.06.01.01 Finance Income 101,040 194,442 70,860 158,467 3.06.01.02 Foreign Exchange Gains 250 215 194 -55 3.06.02 Finance Expenses -308,546 -374,605 -402,429 -444,777 3.06.02.01 Finance Expenses -106,863 -302,524 -120,750 -322,310 3.06.02.02 Foreign Exchange Losses -201,683 -72,081 -281,679 -122,467 3.07 Earnings Before Income Tax 508,908 1,271,359 308,452 1,063,640 3.08 Income Tax and Social Contribution -147,239 -413,488 -15,640 -278,916 Page 6 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements / Statement of Income (R$ thousand) Code Description Current Quarter 4/1/2013 to 6/30/2013 YTD Current Year 1/1/2013 to 6/30/2013 Same Quarter Previous Year 4/1/2012 to 6/30/2012 YTD Previous Year 1/1/2012 to 6/30/2012 3.08.01 Current -116,317 -403,858 24,541 -239,454 3.08.02 Deferred -30,922 -9,630 -40,181 -39,462 3.09 Net Result from Continued Operations 361,669 857,871 292,812 784,724 3.11 Profit/Loss for the Period 361,669 857,871 292,812 784,724 3.99 Earnings per Share - (Reais / Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common Share 0.52914 1.25510 0.42840 1.14808 3.99.02 Diluted Earnings per Share 3.99.02.01 Common Share 0.52914 1.25510 0.42840 1.14808 Page 7 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 4/1/2013 to 6/30/2013 YTD Current Year 1/1/2013 to 6/30/2013 Same Quarter Previous Year 4/1/2012 to 6/30/2012 YTD Previous Year 1/1/2012 to 6/30/2012 4.01 Net Income for the Period 361,669 857,871 292,812 784,724 4.03 Comprehensive Income for the Period 361,669 857,871 292,812 784,724 Page 8 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 1/1/2013 to 6/30/2013 YTD Previous Year 1/1/2012 to 6/30/2012 6.01 Net Cash from Operating Activities 1,404,860 1,289,330 6.01.01 Cash from Operations 2,278,483 1,920,958 6.01.01.01 Net Income Before Income Tax and Social Contribution 1,271,359 1,063,640 6.01.01.02 Provision and Inflation Adjustments on Provisions 157,834 -6 6.01.01.04 Financial Charges from Customers -118,983 -76,551 6.01.01.05 Residual Value of Written-off Property, Plant and Equipment 5,433 2,056 6.01.01.06 Depreciation and Amortization 391,924 363,511 6.01.01.07 Interest on Loans and Financing Payable 192,352 204,957 6.01.01.08 Monetary and Foreign Exchange Variation on Loans and Financing 112,612 139,890 6.01.01.09 Interest and Monetary Variation on Liabilities 12,974 863 6.01.01.10 Interest and Monetary Variation in Assets -8,736 -5,182 6.01.01.11 Allowance for Doubtful Accounts 165,304 183,738 6.01.01.12 Provision for Consent Decree (TAC) 10,228 20,315 6.01.01.13 Equity in the Earnings of Subsidiaries 261 3,057 6.01.01.14 Provision for Sabesprev Mais 4,849 -5,147 6.01.01.15 Other Provisions/Reversals -21,512 3,668 6.01.01.16 Transfer of Funds to São Paulo Municipal Government -5,007 -2,638 6.01.01.17 Gross Margin over Intangible Assets Resulting from Concession Contracts -23,262 -23,862 6.01.01.18 Pension Plan Liabilities 130,853 48,649 6.01.02 Changes in Assets and Liabilities -301,029 -126,068 6.01.02.01 Trade Accounts Receivable -40,196 53,196 6.01.02.02 Balances and Transactions with Related Parties 19,758 28,946 6.01.02.03 Inventories 455 10,443 6.01.02.04 Recoverable Taxes -21,226 -20,715 6.01.02.05 Other Accounts Receivable -17,310 -54,003 6.01.02.06 Escrow Deposits 1,203 -36,306 6.01.02.08 Contractors and Suppliers -22,834 -71,735 6.01.02.09 Payroll, Provisions and Social Contribution 45,087 18,800 6.01.02.10 Pension Plan Liabilities -70,413 -5,022 6.01.02.11 Taxes and Contributions Payable -66,150 -78,891 6.01.02.12 Services Received 15,619 -7,619 6.01.02.13 Other Liabilities -12,732 147,351 6.01.02.14 Provisions -136,371 -111,920 6.01.02.15 Deferred COFINS/PASEP 4,081 1,407 6.01.03 Other -572,594 -505,560 Page 9 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2013 to 06/30/2013 YTD Previous Year 01/01/2012 to 06/30/2012 6.01.03.01 Interest Paid -294,990 -320,951 6.01.03.02 Income Tax and Social Contribution Paid -277,604 -184,609 6.02 Net Cash from Investing Activities -955,580 -864,239 6.02.01 Acquisition of Property, Plant and Equipment -7,947 -9,198 6.02.02 Increase in Intangible Assets -999,765 -858,859 6.02.03 Increase (Decrease) in Investment -357 -5,064 6.02.04 Restricted Cash 52,489 8,882 6.03 Net Cash from Financing Activities -696,167 -823,723 6.03.01 Funding – Loans 1,262,709 888,842 6.03.02 Amortization of Loans -1,409,371 -1,174,793 6.03.03 Payment of Interest on Equity -498,648 -537,772 6.03.04 Public-Private Partnership – PPP -20,963 0 6.03.05 Program Contract - Commitments -29,894 0 6.05 Increase (Decrease) in Cash and Cash Equivalents -246,887 -398,632 6.05.01 Opening Cash and Cash Equivalents 1,915,974 2,142,079 6.05.02 Closing Cash and Cash Equivalents 1,669,087 1,743,447 Page 10 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Changes in Equity – 1/1/2013 to 6/30/2013 (R$ thousand) Code Description Paid-up Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Total Equity 5.01 Opening Balances 6,203,688 124,255 5,387,634 0 -458,815 11,256,762 5.03 Restated Opening Balances 6,203,688 124,255 5,387,634 0 -458,815 11,256,762 5.04 Capital Transactions with Partners 0 0 -80,201 0 0 -80,201 5.04.08 Additional Dividends Approved 0 0 -80,201 0 0 -80,201 5.05 Total Comprehensive Income 0 0 0 857,871 0 857,871 5.05.01 Net income for the Period 0 0 0 857,871 0 857,871 5.07 Closing Balances 6,203,688 124,255 5,307,433 857,871 -458,815 12,034,432 Page 11 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Changes in Equity– 1/1/2012 to 6/30/2012 (R$ thousand) Code Description Paid-up Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Total Equity 5.01 Opening Balances 6,203,688 124,255 4,217,953 0 -953 10,544,943 5.03 Restated Opening Balances 6,203,688 124,255 4,217,953 0 -953 10,544,943 5.04 Capital Transactions with Partners 0 0 -288,143 0 0 -288,143 5.04.08 Additional Dividends Approved 0 0 -288,143 0 0 -288,143 5.05 Total Comprehensive Income 0 0 0 784,724 0 784,724 5.05.01 Net income for the Period 0 0 0 784,724 0 784,724 5.07 Closing Balances 6,203,688 124,255 3,929,810 784,724 -953 11,041,524 Page 12 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Value Added (R$ thousand) Code Description YTD Current Year 1/1/2013 to 6/30/2013 YTD Previous Year 1/1/2012 to 6/30/2012 7.01 Revenue 5,749,507 5,328,509 7.01.01 Operating Revenue 4,626,275 4,237,934 7.01.02 Other Revenue 27,018 37,227 7.01.03 Revenue from the Construction 1,152,453 1,128,735 7.01.04 Allowance for/Reversal of Doubtful Accounts -56,239 -75,387 7.02 Inputs Acquired from Third Parties -2,278,969 -2,128,052 7.02.01 Costs of Sales and Services -1,910,433 -1,816,708 7.02.02 Materials, Energy, Outsourced Services and Other -354,660 -304,722 7.02.04 Other -13,876 -6,622 7.03 Gross Value Added 3,470,538 3,200,457 7.04 Retentions -391,924 -363,511 7.04.01 Depreciation, Amortization and Depletion -391,924 -363,511 7.05 Net Value Added Produced 3,078,614 2,836,946 7.06 Value Added Received through Transfer 194,396 155,355 7.06.01 Equity in the Earnings (Losses) of Joint Ventures -261 -3,057 7.06.02 Finance Income 194,657 158,412 7.07 Total Value Added to Distribute 3,273,010 2,992,301 7.08 Value Added Distribution 3,273,010 2,992,301 7.08.01 Personnel 862,952 763,609 7.08.01.01 Direct Compensation 580,793 514,632 7.08.01.02 Benefits 232,134 198,700 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 50,025 50,277 7.08.02 Taxes and Contributions 981,378 802,576 7.08.02.01 Federal 923,890 751,131 7.08.02.02 State 28,044 25,303 7.08.02.03 Municipal 29,444 26,142 7.08.03 Value Distributed to Providers of Capital 570,809 641,392 7.08.03.01 Interest 537,979 610,120 7.08.03.02 Rental 32,830 31,272 7.08.04 Value Distributed to Shareholders 857,871 784,724 7.08.04.03 Retained Earnings/Accumulated Loss for the Period 857,871 784,724 Page 13 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 1. Financial highlights R$ million 2Q12 2Q13 Chg. (R$) % 1S12 1S13 Chg. (R$) % (+) Gross operating revenue 2,048.6 2,307.4 258.8 12.6 4,237.9 4,626.3 388.4 9.2 (+) Construction revenue 577.8 656.9 79.1 13.7 1,128.7 1,152.4 23.7 2.1 (-) COFINS and PASEP taxes 151.4 168.0 16.6 11.0 313.9 337.4 23.5 7.5 () Net operating revenue 2,475.0 2,796.3 321.3 13.0 5,052.7 5,441.3 388.6 7.7 (-) Costs and expenses 1,286.8 1,438.3 151.5 11.8 2,621.6 2,870.9 249.3 9.5 (-) Cunstruction costs 565.5 643.2 77.7 13.7 1,104.9 1,129.2 24.3 2.2 (+) Equity result (1.3) (0.1) 1.2 (92.3) (3.1) (0.2) 2.9 (93.5) (+) Other operating revenue/expenses 18.4 1.5 (16.9) (91.8) 26.9 10.3 (16.6) (61.7) () Earnings before financial result, income tax and social contribution 639.8 716.2 76.4 11.9 1,350.0 1,451.3 101.3 7.5 (+) Net financial (331.4) (207.3) 124.1 (37.4) (286.4) (179.9) 106.5 (37.2) () Earnings before income tax and social contribution 308.4 508.9 200.5 65.0 1,063.6 1,271.4 207.8 19.5 (+) Income tax and social contribution (15.6) (147.2) (131.6) 843.6 (278.9) (413.5) (134.6) 48.3 Net Income 292.8 361.7 68.9 23.5 784.7 857.9 73.2 9.3 Earnings per share (R$) 0.43 0.53 1.15 1.26 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 2Q12 2Q13 Chg. (R$) % 1S12 1S13 Chg. (R$) % Net income 292.8 361.7 68.9 23.5 784.7 857.9 73.2 9.3 (+) Income tax and social contribution 15.6 147.2 131.6 843.6 278.9 413.5 134.6 48.3 (+) Net financial 331.4 207.3 (124.1) (37.4) 286.4 179.9 (106.5) (37.2) (+) Other operating revenues/expenses (18.4) (1.5) 16.9 (91.8) (26.9) (10.3) 16.6 (61.7) () Earnings before financial result (EBIT) 621.4 714.7 93.3 15.0 1,323.1 1,441.0 117.9 8.9 (+) Depreciation and amortization 177.0 196.7 19.7 11.1 363.5 391.9 28.4 7.8 () Adjusted EBITDA * 798.4 911.4 113.0 14.2 1,686.6 1,832.9 146.3 8.7 (%) Adjusted EBITDA margin 32.3 32.6 33.4 33.7 (*) Adjusted EBITDA is net income before: (i) depreciation and amortization; (ii) income tax and social contribution (income federal taxes); (iii) financial result and (iv) other operating expenses, net. In 2Q13, net operating revenue reached R$2.8 billion, a 13.0% growth compared to 2Q12. Costs and expenses, including construction costs, in the amount of R$2.1 billion grew 12.4% over 2Q12. EBIT grew 15.0%, from R$621.4 million in 2Q12 to R$714.7 million in 2Q13. Adjusted EBITDA increased 14.2%, from R$798.4 million in 2Q12 to R$911.4 million in 2Q13. The adjusted EBITDA margin was 32.6% in 2Q13 in comparison to 32.3% in the same period of 2012. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 42.0% in 2Q13 (41.4% in 2Q12). Net income totaled R$361.7 million in 2Q13, 23.5% higher than in 2Q12. 2. Gross operating revenue Gross operating revenue from water supply and sewage collection grew from R$2.0 billion in 2Q12 to R$2.3 billion in 2Q13, an increase of R$258.8 million or 12.6%. The main factors that led to this variation were: · Tariff adjustment of 5.15% since September 2012; · The tariff repositioning index of 2.35% applied since April 2013; and · Increase of 3.5% in the Company’s total billed volume (3.3% in water and 3.8% in sewage). Page 14 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 3. Construction revenue Construction revenue increased R$79.1 million or 13.7%, when compared to 2Q12. This variation was mainly due to lower investments in 2Q13, in comparison to the same period of the previous year. 4. Billed volume The following tables show the water and sewage billed volume per customer category and region in 2Q12, 2Q13, 1S12 and 1S13. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 2Q12 2Q13 % 2Q12 2Q13 % 2Q12 2Q13 % Residential 371.5 383.6 3.3 307.0 318.7 3.8 678.5 702.3 3.5 Commercial 42.6 43.7 2.6 39.7 40.8 2.8 82.3 84.5 2.7 Industrial 9.3 9.7 4.3 10.6 11.7 10.4 19.9 21.4 7.5 Public 14.1 14.1 - 10.9 10.9 - 25.0 25.0 - Total retail Wholesale 73.8 74.4 0.8 7.2 7.5 4.2 81.0 81.9 1.1 Reused water 0.1 3.0 - 0.1 3.0 - Total 1S12 1S13 % 1S12 1S13 % 1S12 1S13 % Residential 756.1 772.6 2.2 622.3 639.9 2.8 1,378.4 1,412.5 2.5 Commercial 85.6 86.8 1.4 79.4 80.7 1.6 165.0 167.5 1.5 Industrial 18.9 19.3 2.1 20.9 22.2 6.2 39.8 41.5 4.3 Public 27.2 26.9 (1.1) 21.0 21.1 0.5 48.2 48.0 (0.4) Total retail Wholesale 147.1 149.0 1.3 13.5 14.8 9.6 160.6 163.8 2.0 Reused water 0.2 8.7 - 0.2 8.7 - Total WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 2Q12 2Q13 % 2Q12 2Q13 % 2Q12 2Q13 % Metropolitan 290.2 298.8 3.0 247.6 255.1 3.0 537.8 553.9 3.0 Regional 147.3 152.3 3.4 120.6 127.0 5.3 267.9 279.3 4.3 Total retail Wholesale 73.8 74.4 0.8 7.2 7.5 4.2 81.0 81.9 1.1 Reused water 0.1 3.0 - 0.1 3.0 - Total 1S12 1S13 % 1S12 1S13 % 1S12 1S13 % Metropolitan 583.4 595.6 2.1 495.9 507.4 2.3 1,079.3 1,103.0 2.2 Regional 304.4 310.0 1.8 247.7 256.5 3.6 552.1 566.5 2.6 Total retail Wholesale 147.1 149.0 1.3 13.5 14.8 9.6 160.6 163.8 2.0 Reused water 0.2 8.7 - 0.2 8.7 - Total (1) Unaudited (2) Including coast and countryside Page 15 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 5. Costs, administrative expenses, selling and construction In 2Q13, costs of sales and services rendered, construction, administrative and selling expenses grew 12.4% (R$229.2 million). Excluding construction costs, total costs and expenses grew 11.8%. As a percentage of net revenue, cost and expenses decreased from 74.8% in 2Q12 to 74.4% in 2Q13. R$ million 2Q12 2Q13 Chg. (R$) % 1S12 1S13 Chg. (R$) % Payroll and benefits 443.6 492.0 48.4 10.9 849.9 953.8 103.9 12.2 Supplies 43.2 49.4 6.2 14.4 83.7 93.7 10.0 11.9 Treatment supplies 51.4 55.2 3.8 7.4 96.0 120.0 24.0 25.0 Services 252.6 295.1 42.5 16.8 517.5 523.9 6.4 1.2 Electric power 147.6 133.0 (14.6) (9.9) 298.0 277.8 (20.2) (6.8) General expenses 123.7 186.3 62.6 50.6 291.5 401.8 110.3 37.8 Tax expenses 11.1 11.8 0.7 6.3 46.1 51.8 5.7 12.4 Sub-total Depreciation and amortziation 177.0 196.7 19.7 11.1 363.5 391.9 28.4 7.8 Credit write-offs 36.6 18.8 (17.8) (48.6) 75.4 56.2 (19.2) (25.5) Sub-total Costs and expenses Construction costs 565.5 643.2 77.7 13.7 1,104.9 1,129.2 24.3 2.2 Costs, adm., selling and construction expenses % of net revenue 74.8 74.4 73.8 73.5 5.1. Payroll and benefits In 2Q13 payroll and charges grew R$48.4 million or 10.9%, from R$443.6 million to R$492.0 million, due to the following: · 6.17% increase in wages since May 2012 and of 8.00% since May 2013, and also the implementation of the Company’s new career and wage plan, with an impact of approximately R$31.0 million; · R$6.5 million upturn in the provision for the Defined Benefit Plan, arising from changes in actuarial assumptions; · Provision referring to TAC (Conduct Adjustment Term) of retirees increased by R$2.8 million, mainly due to wage adjustments in the period; and · R$2.8 million increase in overtime pay, mainly due to wage adjustment in the period. 5.2. Supplies In 2Q13, expenses with supplies increased by R$6.2 million or 14.4%, when compared to the previous year, from R$43.2 million to R$49.4 million, mostly due to: (i) preventive and corrective maintenance in several water and sewage systems, in the amount of R$2.5 million; (ii) water and sewage network maintenance, in the amount of R$1.2 million; and (iii) fuel and lubricants, in the amount of R$0.5 million. 5.3. Treatment supplies Treatment supplies expenses in 2Q13 were R$3.8 million or 7.4% higher than in 2Q12, from R$51.4 million to R$55.2 million. The main factors for this variation were: · Increase of R$2.9 million due to the higher consumption of aluminum polychloride in the Jundiaí, Taiaçupeba, Guarapiranga and Rio Grande dams, ensuring better water quality in these reservoirs; · Higher consumption of sodium hypochlorite, with an increase of R$2.2 million, due to the use of this product in replacement of “Cloro Gas” in the Hortolândia, Paulínia, Indaiá and Rio Grande water treatment station, due to higher efficiency in water treatment and higher handling operational security; Page 16 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 · Higher consumption of aluminum sulfate, with an increase of R$1.2 million, due to higher consumption of this product at the Taiaçupeba water treatment station, aiming at reducing the concentration of iron and manganese in water, associated with price adjustments; and · Increase of R$1.7 million from the consumption of products, such as: (i) hydrogen peroxide, due to the odor increase in several sewage pumping stations in the Baixada Santista region; and (ii) oxygen, due to the increase in the average flow in the Taubaté/Tremembé Sewage Treatment Stations. The increases mentioned above were offset, specially, by the lower consumption of coal activated at the Taiaçupeba, ABV and Guaraú water treatment stations, due to better climate conditions and water quality, resulting in R$7.5 million decrease. 5.4. Services In 2Q13 this item grew R$42.5 million or 16.8%, from R$252.6 million in 2Q12 to R$295.1 million in 2Q13. The main factors were: · Increase in the estimated services expenses, in the amount of R$12.2 million, due to the reversal of provisions in the amount of R$6.5 million in 2Q12 and the increase in the estimated expense in the amount of R$5.7 million in 2Q13; · Preventive and corrective maintenance in the water and sewage systems in the amount of R$9.0 million; · Maintenance in the water and sewage network connections, in the amount of R$5.9 million, due to the intensification of services in several areas of the São Paulo Metropolitan Region, and to price adjustment referring to the Global Sourcing contract; · Hydrometer reading and bill delivery expenses in the amount of R$2.9 million, as a result of the new contracts and price adjustment in the São Paulo Metropolitan Region; · Paving services and replacement of sidewalks in the amount of R$2.9 million, related to the Corporate Program for Water Loss Reduction; and · Maintenance of properties and facilities, in the amount of R$1.8 million. 5.5. Electric power This item decreased R$14.6 million, or 9.9%, from R$147.6 million in 2Q12 to R$133.0 million in 2Q13, due to the average decrease of approximately 22.7% in the Tariff for the Use of Distribution System (TUSD), as a consequence of Provisional Presidential Decree 579/12 and Law 12,783/13, resulting in a decrease of R$17.5 million. The decrease mentioned above was partially offset by a 15.4% increase in the tariffs of the free market, resulting in an increase of R$3.9 million in the period. 5.6. General expenses General expenses increased R$62.6 million or 50.6%, from R$123.7 million in 2Q12 to R$186.3 million in 2Q13, due to: · Provision for lawsuits, in the amount of R$49.0 million, mainly related to environmental contingencies in the amount of R$25.6 million in 2Q13; and reversal of provisions with suppliers in 2Q12, in the amount of R$ 29.9 million; and Page 17 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 · Provision for payment to the Municipal Fund for Sanitation Environment and Infrastructure, pursuant to the Service Agreement with the São Paulo Municipal Government, in the amount of R$6.4 million, as a result of the increase in revenues. 5.7. Depreciation and Amortization Depreciation and amortization increased R$19.7 million or 11.1%, from R$177.0 million in 2Q12 to R$196.7 million in 2Q13, due to the transfer of works to the operating intangible asset, with a net increase of R$ 2.1 billion. 5.8. Credit write-offs Credit write-offs decreased R$17.8 million or 48.6%, from R$36.6 million in 2Q12 to R$18.8 million in 2Q13, chiefly due to the reversal of provisions in the amount of R$15.3 million referring to installment agreements settled. 6. Net Financial expenses R$ million 2Q12 2Q13 Var. % Financial expenses, net of revenues (48.2) (11.5) 36.7 (76.1) Net monetary variation (283.2) (195.8) 87.4 (30.9) Net financial 6.1. Financial revenues and expenses R$ million 2Q12 2Q13 Var. % Financial expenses Interest and charges on domestic loans and financing 69.9 64.9 (5.0) (7.2) Interest and charges on international loans and financing 25.7 22.1 (3.6) (14.0) Other financial expenses 14.1 5.6 (8.5) (60.3) Total financial expenses 109.7 92.6 (17.1) (15.6) Financial revenues 61.5 81.1 19.6 31.9 Financial expenses net of revenues 48.2 11.5 (36.7) (76.1) 6.1.1. Financial expenses In 2Q13 financial expenses dropped R$17.1 million, or 15.6%. The main reasons for this result were: · Decrease in interest and charges on domestic loans and financing due to lower interest rates and to the change in debt (issue of the 17 th debenture in February 2013 and anticipation of the amortization of the 11 th debenture balance); · Decrease in interest and charges on international loans and financing due to the lower appreciation of the Yen versus the Brazilian Real in 2Q13 (4.2%), when compared to the appreciation of 14.6% recorded in 2Q12; and · Decrease in other financial expenses, due to the reversal of interest over provisions for customer lawsuits. 6.1.2. Financial revenues Financial revenues increased by R$ 19.6 million due to the interest over installment agreements. Page 18 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 6.2. Monetary variation on assets and liabilities R$ million 2Q12 2Q13 Var. % Monetary variation on loans and financing 8.9 16.4 7.5 84.3 Currency exchange variation on loans and financing 281.7 201.7 (80.0) (28.4) Other monetary/exchange rate variations 2.1 (2.1) (4.2) (200.0) Monetary variation on liabilities Monetary variation on assets 9.5 20.1 10.6 111.6 Net monetary variation 6.2.1. Monetary variation on liabilities The effect on the monetary variation on liabilities in 2Q13 was R$76.8 million lower than in 2Q12, specially: · Decrease in the exchange rate variation on loans and financing, in the amount of R$80.0 million, due to: (i) the lower appreciation of the Yen versus the Brazilian Real in 2Q13 (4.2%), compared with 14.6% appreciation in 2Q12; and (ii) the lower appreciation of the US Dollar versus the Brazilian Real in 2Q13 (10.0%) when compared to the 10.9% appreciation recorded in 2Q12; · Decrease in other monetary/exchange variation in the amount of R$4.2 million due to provision for customer lawsuits in the amount of R$4.7 million; and · Increase in the expenses related to monetary variation on domestic loans and financing, in the amount of R$7.5 million, due to the 17 th debenture issue in February 2013. 6.2.2. Monetary variation on assets Monetary variation on assets increased by R$10.6 million in 2Q13, chiefly due to updates on installments agreements. 7. Income tax and social contribution Income tax and social contribution expenses increased by R$131.6 million, mainly due to the accounting recognition in 2Q12 of additional amount of Interest on Equity declared in 2011, which decreased the tax basis in that period. 8. Operating indicators Operating indicators* 2Q12 2Q13 % Water connections 7,576 7,778 2.7 Sewage connections 6,017 6,223 3.4 Population directly served - water 24.1 24.4 1.2 Population directly served - sewage 20.7 21.2 2.4 Number of employees 14,496 15,121 4.3 Water volume produced 1,531 1,514 (1.1) Water losses (%) 25.9 25.3 (2.3) In thousand units at the end of the period In million inhabitants, at the end of the period. Not including wholesale In millions of cubic meters at the end of the period (*) Unaudited Page 19 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Financial Statements Version: 1 (All amounts in thousands of Brazilian reais - R$, unless otherwise stated) 1. OPERATIONS Companhia de Saneamento Básico do Estado de São Paulo ("SABESP" or the "Company") is a mixed-capital company headquartered in São Paulo, at Rua Costa Carvalho, 300, CEP 05429-900, controlled by the São Paulo State Government. The Company is engaged in the provision of basic and environmental sanitation services in the State of São Paulo, as well as it supplies treated water on a wholesale basis. In addition to providing basic sanitation services in the State of São Paulo, SABESP may perform these activities in other states and countries, and can operate in drainage, urban cleaning, solid waste handling and energy markets. The objective set in the new vision of SABESP is to be recognized as the company that ensured universal access to water and sewage services in its marketplace, focused on the customer, and in a sustainable and competitive manner, with excellence in environmental solutions. On June 30, 2013, the Company operated water and sewage services in 363 municipalities of the State of São Paulo. Most of these municipalities operations are based on 30-year concession agreements . SABESP is not temporarily operating in some municipalities due to judicial orders under ongoing lawsuits: Iperó, Cajobi, Álvares Florense, Macatuba and Embaúba, w hose carrying amount of these municipalities' intangible assets was R$11,365 on June 30, 2013. On June 30, 2013, a total of 63 concessions had expired and are being negotiated. From 2013 to 2034, 38 concessions will expire . Management believes that all concessions expired and not yet renewed will result in new contracts, disregarding the risk of discontinuity in the provision of municipal water supply and sewage services. By June 30, 2013, a total of 262 program and metropolitan contracts were signed (258 contracts on December 31, 2012 ). On June 30, 2013, the carrying amount of intangible assets used in the 63 concessions of the municipalities under negotiation totaled R$5,841,272, accounting for 25.52% of total, and the related gross revenue totaled R$950,659, million in the six-month period ended June 30, 2013, accounting for 16.45% of total. The Company's operations are concentrated in the municipality of São Paulo, which represents 51.15% of the gross revenue on June 30, 2013 (52.03% in June 2012) and 42.94% of intangible assets (43.51% in December 2012 ). On June 23, 2010, the State of São Paulo through its Governor, the Municipality of São Paulo represented by its mayor, the Company and the regulatory agency “Sanitation and Energy Regulatory Agency – ARSESP” as intervening and consenting parties signed an agreement to share the responsibility for water supply and sewage services to the Municipality of São Paulo based on a 30-year concession agreement. This agreement is extendable for another 30 years, pursuant to the law. This agreement sets forth SABESP as the exclusive service provider and designates ARSESP as regulator, establishing prices, controlling and monitoring services. Page 20 of 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – June 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Financial Statements Version: 1 Also, on June 23, 2010, the State of São Paulo, the municipality of São Paulo and SABESP signed the “Public utility services agreement for water supply and sewage”, a 30-year term which is extendable for another 30 years. This agreement involves the following activities: i. protection of the sources of water in collaboration with other agencies of the State and the municipality; ii. capture, transport and treat of water; iii. collect, transport, treatment and final dispose of sanitary sewage; and iv. adoption of other actions of basic and environmental sanitation. In the municipality of Santos, in the Santos coast region, which has a significant population, the Company operates under an authorization by public deed, a situation similar to other municipalities in that region and in the Ribeira valley, where the Company started to operate after the merger of companies composing it . As of June 30, 2013 the carrying amount of the municipality of Santos’ intangible assets was R$333,513 (
